                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

BRYAN PERRY NELSON COVINGTON,                 )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )     No.:   2:20-CV-104-TAV-CRW
                                              )
HAMBLEN COUNTY JAIL,                          )
TERESA LAWS,                                  )
CHAD HUGHS, and                               )
ESCOBAR JARNIGAN,                             )
                                              )
              Defendants.                     )


                                  JUDGMENT ORDER

        For the reasons set forth in the memorandum and order filed herewith, it is ORDERED

and ADJUDGED that this prisoner’s pro se civil rights action, filed under 42 U.S.C. § 1983,

is DISMISSED for failure to state a claim upon which relief may be granted. 28 U.S.C. §§

1915(e)(2)(B)(ii), 1915A(b)(1).

        Because the Court CERTIFIED in the memorandum and order that any appeal from

this order would not be taken in good faith, should Plaintiff file a notice of appeal, he is

DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE

     ENTERED AS A JUDGMENT

        s/ John L. Medearis
        CLERK OF COURT


Case 2:20-cv-00104-TAV-CRW Document 7 Filed 06/17/20 Page 1 of 1 PageID #: 24
